Citation Nr: 1610917	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Wolff-Parkinson-White syndrome.

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May to August 1991 and from March 2003 to April 2004, including in Kuwait in support of Operation Iraqi Freedom, in the U.S. Army.  He also had additional service in the Army National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claims of service connection for hypertension, Wolf-Parkinson-White syndrome, and for an eye disability.  The Veteran disagreed with this decision in March 2008.  He perfected a timely appeal in May 2009.  Although the Veteran requested a Travel Board hearing in May 2009, he failed to report for this hearing when it was scheduled at the RO in February 2011.  Thus, his Board hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2015).

In October 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's ANG records and schedule his for appropriate examinations to determine the nature and etiology of his hypertension, Wolff-Parkinson-White syndrome, and eye disability.  The requested records subsequently were associated with the claims file and the requested examinations occurred in June 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's hypertension is not related to active service.

2.  The record evidence shows that the Veteran's Wolff-Parkinson-White syndrome is a congenital defect and is not related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Wolff-Parkinson-White syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2015); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in July 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the July 2007 VCAA notice letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for hypertension or for Wolff-Parkinson-White syndrome.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board; as noted above, the Veteran failed to report for his Board hearing when it was scheduled in February 2011.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred hypertension and Wolff-Parkinson-White syndrome during active service.  He alternatively contends that his current hypertension and Wolff-Parkinson-White syndrome are both related to active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including hypertension), is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection is prohibited for congenital defects.  See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990) (discussing prohibition against granting service connection for congenital defects).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because Wolff-Parkinson-White syndrome is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  In contrast, because cardiovascular-renal disease (including hypertension) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for hypertension.  The Veteran contends that he incurred hypertension or, alternatively, his current hypertension is related to active service.  The record evidence does not support the Veteran's assertions concerning an etiological link between hypertension and active service.  It shows instead that, although the Veteran currently experiences hypertension, it is not related to active service or any incident of service.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in July 1990, prior to his entry on active service in May 1991, his blood pressure was 110/10.  The Veteran denied all relevant pre-service medical history.

On ANG periodic physical examination in September 1994, the Veteran's blood pressure was 122/82.  The Veteran denied all relevant medical history.

The Veteran's blood pressure was 106/78 on ANG periodic physical examination in February 1999.  He denied all relevant medical history.

The Veteran again denied all relevant medical history on a "Report of Medical History" completed in March 2003 at the time of a U.S. Army deployment.

On outpatient treatment in April 2003, the Veteran's blood pressure was 128/78. 

In June 2005, the Veteran's ANG medical detachment indicated that his physical had been placed on hold pending receipt of a letter from a private physician "stating diagnosis, treatment plan, prognosis, and any physical limitations for" elevated blood pressure.

In an August 2005 letter included in the Veteran's service treatment records, Dr. L.E.B. stated that the Veteran's blood pressure was 140/80.  On ANG periodic physical examination later in August 2005, the Veteran's blood pressure was 148/84.  He was advised to monitor his blood pressure as directed by Dr. L.E.B.

The post-service evidence also does not support granting service connection for hypertension.  It shows instead that, although the Veteran currently experiences hypertension, it is not related to active service.  For example, VA outpatient treatment in December 2005 showed that the Veteran's blood pressure was 124/72.  In June 2007, the Veteran's blood pressure was 158/100 (sitting) and 146/96 (standing).  

On VA hypertension examination in September 2007, the Veteran's complaints included hypertension.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Continuous medication was needed to control his hypertension.  Physical examination showed normal body build, normal posture, no evidence of distress, blood pressure of 144/90, 146/86, and 157/82, a regular heart rate and rhythm, and a clear chest.  The diagnoses included essential hypertension controlled on anti-hypertensive medications and free of complications.

On VA hypertension Disability Benefits Questionnaire (DBQ) in June 2014, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's treatment plan for hypertension included taking continuous medication.  The Veteran's blood pressure was 170/103, 145/84, and 166/103.  It was noted that the Veteran had not taken his anti-hypertensive medication on the day of this examination.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was related to active service or ANG service.  The rationale for this opinion was that a detailed review of the Veteran's medical records showed a single elevated blood pressure reading in August 2005 which was considered mild.  The rationale also was that a single elevated blood pressure reading did not meet the criteria for a diagnosis of hypertension during active service or ANG service.  The diagnoses included hypertension.

The Board acknowledges that the Veteran currently experiences hypertension.  The Veteran contends that he incurred hypertension in active service or, alternatively, his current hypertension is related to service.  The record evidence does not support these assertions.  It demonstrates instead that, although the Veteran currently experiences hypertension, it is not related to active service (as the VA examiner concluded in June 2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for hypertension.  Accordingly, the Board finds that service connection for hypertension is not warranted.

The Board also finds that service connection for hypertension is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's available service treatment records show no complaints of or treatment for hypertension during active service or while in the ANG or within the first post-service year (i.e., by August 1992 or by April 2005).  The VA examiner specifically found in June 2014 that a single elevated blood pressure reading in August 2005 while the Veteran was on active duty for training (ACDUTRA) in the ANG or within the first post-service year after his second separation from service in April 2005 did not meet the criteria for a valid diagnosis of hypertension.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, showing that he experienced hypertension during active service or within the first post-service year such that service connection for this disability is warranted on a presumptive basis as a chronic disease.  Id.  Thus, the Board finds that service connection for hypertension on a presumptive basis as a chronic disease also is not warranted.

The Board next finds that the evidence is against granting the Veteran's claim of service connection for Wolff-Parkinson-White syndrome.  The Veteran contends that he incurred Wolff-Parkinson-White syndrome during active service or, alternatively, his current Wolff-Parkinson-White syndrome is related to service.  The record evidence does not support the Veteran's assertions regarding an etiological link between his Wolff-Parkinson-White syndrome and active service.  It shows instead that, although the Veteran currently experiences Wolff-Parkinson-White syndrome, this is a congenital heart defect and is not related to active service.  The Board notes in this regard that service connection is prohibited for congenital defects.  See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990) (discussing prohibition against granting service connection for congenital defects).  The Board also notes in this regard that Wolff-Parkinson-White syndrome is defined as the association of paroxysmal tachycardia (or atrial fibrillation) and pre-excitation, in which the electrocardiogram displays a short P-R interval and a wide QRS complex which characteristically shows an early QRS vector (delta wave).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1837 (30th ed. 2003).  The Veteran's service treatment records show no complaints of or treatment for Wolff-Parkinson-White syndrome at any time during active service although it does not appear that these records include a separation physical examination.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for Wolff-Parkinson-White syndrome.  For example, in a June 2006 addendum included in the Veteran's VA outpatient treatment records, it was noted that he reported "having cardiac abnormalities as a newborn, resulting in prolonged hospitalization after birth.  [The Veteran also] reports having episodes 'where his heart would run away with him' as a child and the most recent was 2 years ago.  [The Veteran further] reports that he does not notice any symptoms of angina or palpitations but does report dyspnea on exertion (running)."  The Veteran also reported "a paternal family history of cardiovascular disease."  An echocardiogram (EKG) showed sinus tachycardia and Wolff-Parkinson-White syndrome.  It also was noted that the Veteran "remains asymptomatic."

On VA general medical examination in September 2007, the Veteran's complaints included an irregular heartbeat.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of Wolff-Parkinson-White syndrome and dyspnea on moderate exertion was noted.  The Veteran reported that his heart beat "runs away 2 times a week that lasts about 5 minutes then eases by rest."  He also reported getting "anxious and upset easily."  Physical examination showed a regular heart rate and rhythm.  An echocardiogram (EKG) showed sinus tachycardia and Wolff-Parkinson-White syndrome.  The diagnoses included Wolff-Parkinson-White syndrome which was stable and required no treatment.

On VA heart conditions Disability Benefits Questionnaire (DBQ) in June 2014, the Veteran's complaints included shortness of breath and an intermittent rapid, pounding heartbeat.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease.  Continuous medication was not required for control of the Veteran's heart condition.  He had not had a myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, an infectious heart condition, or pericardial adhesions.  Physical examination showed a regular heart rate and rhythm with the point of maximal impact at the 4th intercostal space, normal heart sounds, no jugular venous distension, normal peripheral pulses, no peripheral edema, and blood pressure of 145/84.  The VA examiner stated that the Veteran had not reported for stress test and complete echocardiogram (EKG) so neither of these tests was completed.  This examiner opined that it was less likely than not that the Veteran's Wolff-Parkinson-White syndrome was related to active service or any incident of service.  The rationale for this opinion was that pathways for Wolff-Parkinson-White syndrome were present at birth.  The rationale also was that Wolff-Parkinson-White syndrome was associated with some forms of congenital heart disease.  Accordingly, the VA examiner concluded that the Veteran's Wolff-Parkinson-White syndrome was a congenital defect present at breath and his symptoms were typical for this defect based on a review of medical literature.  The diagnosis was Wolff-Parkinson-White syndrome.

The Veteran contends that his Wolff-Parkinson-White syndrome is related to active service.  Contrary to the Veteran's assertions, the record evidence clearly shows that this disability is a congenital heart defect (as the VA examiner stated in June 2014).  And it is undisputed that service connection is prohibited for congenital defects. See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating that his Wolff-Parkinson-White syndrome is not a congenital defect or otherwise is related to active service.  In summary, the Board finds that service connection for Wolff-Parkinson-White syndrome is denied.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of hypertension and Wolff-Parkinson-White syndrome have been continuous since service.  He asserts that he continued to experience symptoms relating to hypertension (elevated blood pressure) and Wolff-Parkinson-White syndrome (irregular or racing heart beat and dyspnea on exertion) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either hypertension or Wolff-Parkinson-White syndrome after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hypertension and Wolff-Parkinson-White syndrome since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, he previously had denied all relevant medical history of either of these claimed disabilities during both periods of active U.S. Army service.  As noted elsewhere, the VA examiner stated in June 2014 that a single elevated blood pressure reading within the first post-service year did not meet the criteria for a valid diagnosis of hypertension.  And the post-service medical evidence does not reflect complaints or treatment related to Wolff-Parkinson-White syndrome during or after either period of the Veteran's active U.S. Army service until this disease was mentioned in a June 2006 VA outpatient treatment record addendum as being asymptomatic at that time.  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including PTSD.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to hypertension or Wolff-Parkinson-White syndrome.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the record evidence showing no etiological link between hypertension and active service and the medical evidence showing that the Veteran's Wolff-Parkinson-White syndrome is a congenital defect which is not related to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for Wolff-Parkinson-White syndrome is denied.


REMAND

The Veteran also contends that he incurred an eye disability during active service.  The Board acknowledges that this claim previously was remanded to the AOJ in October 2013.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

In the October 2013 remand, the Board directed that the AOJ obtain a medical opinion concerning the contended etiological relationship between the Veteran's eye disability and active service.  See Board remand dated October 24, 2013, at pp. 21-22.  Pursuant to the Board's October 2013 remand, the AOJ sent this claim to a VHA Medical Officer at the Appeals Management Center (AMC) in Washington, D.C., who provided a medical opinion in September 2014.  A detailed review of the September 2014 VHA medical opinion indicates that this VHA clinician found the absence of service treatment records and post-service treatment records documenting complaints of and treatment for an eye disability to be persuasive support for her negative nexus opinion concerning the contended etiological relationship between an eye disability and active service.  

The Board notes in this regard that it is well-settled that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Accordingly, in light of the deficient opinion rationale provided by the VHA Medical Officer at the AMC in September 2014, this claim must be remanded again for the AOJ to schedule the Veteran for appropriate examination to determine the nature and etiology of his eye disability.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an eye disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of an eye disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an eye disability, if diagnosed, had its onset in or is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The VA examiner is advised that the Veteran contends that he incurred an eye disability (which he characterized as dry eyes) during active service.  The examiner also is advised that the lack of contemporaneous records showing complaints of or treatment for an eye disability, by itself, is insufficient rationale for a nexus opinion.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


